IN THE SUPREME COURT, STATE OF WYOMING

                                     2014 WY 120

                                                                April Term, A.D. 2014

                                                                September 24, 2014

DIANA MONTOYA,

Appellant
(Defendant),

v.                                                S-14-0112

THE STATE OF WYOMING,

Appellee
(Plaintiff).


     ORDER AFFIRMING THE DISTRICT COURT’S “ORDER REVOKING PROBATION
                      AND JUDGMENT AND SENTENCE”

[¶1] This matter came before the Court upon “Appellant’s Brief,” filed pro se herein
September 16, 2014. In 2011, Appellant entered an unconditional guilty plea to one
count of possession of methamphetamine with intent to deliver. Wyo. Stat. Ann. § 35-7-
1031(a)(i). In 2012, the district court imposed a four to six year sentence, which was
suspended in favor of five years of supervised probation. In 2014, the district court
revoked Appellant’s probation and imposed the underlying sentence. The “Order
Revoking Probation and Judgment and Sentence” was entered on February 27, 2014.
Appellant filed this appeal to challenge that order.

[¶2] On July 23, 2014, Appellant’s court-appointed appellate counsel e-filed a “Motion
to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400, 18 L. Ed. 2d 493 (1967). Following a careful review of the record and the
“Anders brief” submitted by appellate counsel, this Court, on August 19, 2014, entered its
“Order Granting Permission for Court-Appointed Counsel to Withdraw.” That Order
notified Appellant that the district court’s February 27, 2014, “Order Revoking Probation
and Judgment and Sentence” would be affirmed unless, on or before October 6, 2014,
Appellant filed a brief that persuaded this Court that the captioned appeal is not wholly
frivolous.
[¶3] Now, after a careful review of Appellant’s Brief, the Court finds that the district
court’s “Order Revoking Probation and Judgment and Sentence” should be affirmed.
This Court finds that Appellant has not provided any precedent or cogent argument to
establish that this appeal has merit. Instead, Appellant, to great extent, discusses matters
related to her underlying conviction and discusses other matters unrelated to the
probation revocation at issue in this appeal. Further, to the extent Appellant suggests the
evidence does not support the probation revocation, this Court concludes that the
evidence supports the district court’s probation revocation. It is, therefore,

[¶4] ORDERED that the district court’s February 27, 2014, “Order Revoking
Probation and Judgment and Sentence” be, and the same hereby is, affirmed.

[¶5]   DATED this 24th day of September, 2014.

                                                 BY THE COURT:*

                                                 /s/

                                                 E. JAMES BURKE
                                                 Chief Justice

*Justice Davis took no part in the consideration of this matter.